Citation Nr: 1534458	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  08-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include a personality disorder, adjustment disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for herpes, also claimed as shingles. 

3.  Entitlement to service connection for optic nerve damage, as secondary to herpes. 

4.  Entitlement to service connection for hepatitis A.

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for gallstones, as secondary to hepatitis A, B and/or C.

8.  Entitlement to service connection for bronchitis. 
9.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to herpes. 

10.  Entitlement to service connection for diabetes mellitus. 

11.  Entitlement to service connection for human immunodeficiency virus (HIV)/acquired immune deficiency syndrome (AIDS). 

12.  Entitlement to service connection for peripheral neuropathy, as secondary to HIV/AIDS.

13.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel







INTRODUCTION

The Veteran served on active duty from January 1977 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the VA Central Office in Washington, D.C.  A transcript of the hearing is associated with the record. 

The Board remanded the instant matters in July 2010, July 2012, February 2013 and September 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for service connection for herpes, optic nerve damage, hepatitis A, B, and C, gallstones, bronchitis, bilateral carpal tunnel syndrome, diabetes mellitus, HIV/AIDS, peripheral neuropathy and hypertension and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In October 2014 and March 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107(a) (West 2014) and 38 C.F.R. § 20.901 (2015).   That requested medical opinion was rendered in January 2015 and the addendum opinion was rendered in March 2015. 
VA provided a copy of that opinion and addendum opinion to the Veteran by correspondence dated in May 2015 and provided him the opportunity to submit additional argument and evidence.  See 38 C.F.R. § 20.903 (2015).   In June 2015, the Veteran indicated that he had no additional evidence to submit and requested that the Board immediately proceed to adjudicate his appeals.  The Veteran's representative also submitted additional argument in support of his claims in July 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals that, with the exception of VA treatment records dated through July 2013 that were considered in the June 2014 supplemental statement of the case, the documents duplicative of those contained in the VBMS paperless file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  Herpes is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Optic nerve damage is not shown to be caused or aggravated by a service-connected disability.

4.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of hepatitis A, or persistent or recurrent symptoms of such a disorder.

5.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of hepatitis B, or persistent or recurrent symptoms of such a disorder.

6.  Hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include any purported air gun immunization, and liver cirrhosis did not manifest within one year of the Veteran's discharge from service.

7.  Gallstones are not shown to be caused or aggravated by a service-connected disability.

8.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of bronchitis, or persistent or recurrent symptoms of such a disorder.

9.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of bilateral carpal tunnel syndrome, or persistent or recurrent symptoms of such a disorder.

10.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury or incident in service, was not caused or aggravated by a service-connected disability, and did not manifest within one year of the Veteran's discharge from service.

11.  HIV is not shown to be causally or etiologically related to any disease, injury, or incident in service.

12.  Peripheral neuropathy is not shown to be caused or aggravated by a service-connected disability.

13.  Hypertension is not shown to be causally or etiologically related to any disease, injury or incident in service, was not caused or aggravated by a service-connected disability, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for herpes have not been met.  38 U.S.C.A.   §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for optic nerve damage have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3.  The criteria for service connection for hepatitis A have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for gallstones have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

7.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

9.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

10.  The criteria for service connection for HIV have not been met.  38 U.S.C.A.    §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

11.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

12.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2013 letter, sent after the December 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection on a direct and secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Although the September 2013 notice was provided after the initial adjudication of these claims, the Veteran is not shown to be prejudiced by the timing of this notice. Specifically, the claims were readjudicated in the November 2013 supplemental statement of the case after the issuance of the September 2013 letter.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect) 

Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records and Social Security Administration (SSA) records have been obtained and considered.  

The Board notes that the Veteran has identified many private providers and has submitted multiple VA Authorization and Consent to Release Information to VA forms (VA Form 21-4142) during the course of the appeal.  As detailed in the Board's July 2010 remand, the Veteran identified approximately six different private providers has having treated him for his claimed disabilities at his March 2010 Board hearing.  The Veteran was asked to submit a completed VA Form 21-4142 for these identified providers in a July 2010 letter and submitted multiple completed VA Form 21-4142s in September 2011.  Unfortunately, the AOJ did not timely request these identified records.  As detailed in the Board's July 2012 remand, the VA Form 21-4142s submitted by the Veteran had expired and new forms were required to be submitted.  The AOJ then sent a July 2012 letter to the Veteran requesting that he complete a VA Form 21-4142 for the identified providers.  The Veteran subsequently submitted completed a VA Form 21-4142 for only Touro Infirmary and the "Ryan White AIDS" in March 2013.

A June 2013 response from the Touro Infirmary indicates that there were no records related to the Veteran for the requested dates of service; the Board notes that the Veteran had specifically identified the dates of service he believed to be relevant in the March 2013 VA Form 21-4142.  An August 2013 response from the Interim Louisiana State University Public Hospital indicates that there were no records related to the Veteran from July 2012 to the present.  In a March 2014 letter, the Veteran was informed that the records from Touro Infirmary and HOPS were not available.

Further, a December 2011 Report of General Information indicates that a clerk at the Atlanta VA Medical Center had stated that the Veteran was never treated at this facility and that a review of the electronic medical records had confirmed that the Veteran was not treated at this facility.  The Veteran was informed of this unavailability in a January 2012 supplemental statement of the case.

The Board also notes that, in a February 2013 letter, the Veteran was asked to submit any medical treatise information that supported his theory that measles was a cause of herpes and/or shingles as asserted in a January 2013 Brief; no such evidence has been submitted.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disabilities and complete appropriate authorization forms in letters dated in September 2013 and March 2014.  A July 2012 letter also requested that the Veteran submit new authorization forms.  No response was received to these letters, with the exception of completed VA 21-4142  submitted in March 2013 for Touro Infirmary and "Ryan White AIDS."  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the July 2010, July 2012, September 2013, January 2014 remand directives by obtaining updated VA treatment records, requesting that the Veteran complete appropriate authorization forms to allow VA to obtain specific private treatment records, providing the Veteran a copy of the July 2013 supplemental statement of the case, informing the Veteran that specific private treatment records were unavailable and obtaining VA etiology opinions, as applicable to the claims decided herein, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in March 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included service connection for herpes, optic nerve damage, hepatitis, gallstones, bronchitis, carpal tunnel syndrome, HIV/AIDS, hypertension, diabetes, bilateral carpal tunnel syndrome and peripheral neuropathy.  The Veteran testified regarding his current and past treatment for these disabilities.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disabilities, the type and onset of symptoms, the nature of his current disorders, and his contention that his military service caused his claimed disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording him the opportunity to identify any additional records, and obtaining an examination and opinion to determine the nature and etiology of the Veteran's claimed hepatitis, bronchitis and herpes.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

The Veteran was afforded a VA examination in September 2010 in order to adjudicate his claims for service connection for herpes and bronchitis while a VHA opinion was obtained in January 2015 and an addendum opinion was obtained in March 2015 in order to adjudicate his claims for service connection for hepatitis.
In this regard, the Board notes that the VA examiner and VHA physician offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination. Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiner and the VHA physician are sufficient to assist VA in deciding the claims for service connection for herpes, bronchitis and hepatitis and no further examination and/or opinion is necessary. 

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA examination and/or opinion regarding his claims for service connection for gallstones, optic nerve damage, bilateral carpal tunnel syndrome, HIV/AIDS, hypertension, diabetes mellitus and peripheral neuropathy.  However, the Board finds that such examinations are not necessary in the instant claims.  The record does not document that a current diagnosis of carpal tunnel syndrome.  As will be discussed below, the Veteran has not alleged that he has had a continuity of symptomatology related to such diseases since service nor does the record suggest such a continuity.    Moreover, the record does not establish that the Veteran suffered an in-service event, injury or disease related to his claimed HIV/AIDS, hypertension and diabetes mellitus.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Further, the Veteran has claimed service connection for optic nerve damage and peripheral neuropathy on a secondary basis only and service connection for the claimed underlying disabilities (i.e., herpes and HIV/AIDS, respectively) has not been granted.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide these claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and liver cirrhosis, to a degree of 10 percent within one year, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.   38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).   VA has amended 38 C.F.R. § 3.310to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

While the Board is not bound by Department manuals, circulars, or similar administrative issues, see 38 U.S.C. § 7104(c), the Board recognizes that the Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998). 

The following guidance has been published for adjudicating hepatitis C claims, which states in part as follows:

* Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . 
* The hepatitis B virus is heartier and more readily transmitted than hepatitis C. While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission. 
* The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

CONCLUSION:
The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

A veteran also may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  There was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110. 
 
Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Herpes and Optic Nerve Damage

The Veteran contends that he had contracted herpes as a result of an in-service personal assault and that his optic nerve damage was caused or aggravated by his herpes.  During a March 2010 hearing, the Veteran testified that he had been diagnosed with ophthalmic shingles in January 1995 and that he had been diagnosed with herpes in his body sometime between 2004 and 2006.

Service treatment records are negative for findings, treatments or diagnoses related to shingles, herpes and/or optic nerve damage.  A June 1977 service discharge examination found the Veteran's eyes to be normal and was otherwise negative for any relevant abnormalities.  In an accompanying June 1977 Report of Medical History (RMH), the Veteran denied that he had, or that he had ever had, eye trouble or a venereal disease.

Post-service treatment records contains a January 1996 private treatment note, which reflects an assessment of a herpes zoster involving the trigeminal nerve while a second January 1996 private treatment note reflects a principal diagnosis of herpes zoster ophthalmicus.  A December 1998 private treatment note reflects an assessment of herpes zoster in the eye.  A November 2004 VA treatment note reflects the Veteran's complaints of a burning rectum for the past two weeks and an impression of "viral etiology-most likely herpetic (genital herpes)."

A September 2010 VA examination report reflects the Veteran's reports of herpes that began in approximately 2004.  Following a physical examination, a diagnosis of herpes with no "presently active lesions" was made.  The examiner opined that, while it was possible that the Veteran could have acquired herpes during his purported sexual assault during service, it would be speculation to assume that he actually acquired herpes at the time of the purported assault and not some other time in light of his sexual history.

In a May 2005 statement, E. R. states that the Veteran has had a herpes infection since 1977, that he had direct sexual contact with the Veteran during that time and that the Veteran had "passed the infection" to him at that time.

The Board has considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record does not establish that the Veteran has been diagnosed with a disability for which presumptive service connection may be granted.  Moreover, the provisions of 38 C.F.R. § 3.303(b) relating to a continuity of symptomatology can only be applied in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) , which does not include herpes.  See Walker, supra.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Relevant to direct service connection, while the evidence of record shows that the Veteran has currently diagnosed herpes, the probative evidence of record demonstrates that such is not related to his service.   In this regard, the Board places great probative weight on the VA examiner's opinion that it would be speculation to assume that the Veteran acquired herpes during service and not some other time in light of his sexual history.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   Although this examiner indicated that it would be speculation to relate the Veteran's herpes to service, such was a negative opinion rather than an opinion based on speculation, as the examiner provided an etiology opinion and offered alternate means of infection.  No contrary medical opinion is of record.

The Board notes that the Veteran has contended on his own behalf that his current herpes is related to his service while his friend and his representative have contended that the Veteran's herpes was related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms such as burning or lesions and the Veteran's friend and his representative are competent to describe their observations of the Veteran's symptoms.  As to the etiology of the herpes, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of herpes transmission involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran, his friend and his representative regarding the etiology of his herpes to have little probative value as neither are competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran, his friend and his representative have offered only conclusory statements regarding the relationship between the Veteran's service and his current herpes.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported in-service sexual assault, his sexual history and the current nature of his herpes.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   The Board notes that the Veteran has asserted that he had a herpes infection during service and that his symptoms have continued after service.  In addition, the Veteran's friend has asserted that the Veteran has had a herpes infection since 1977 but did not indicate since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regards, the Veteran denied that he currently suffered from, or that he had ever suffered from, a venereal disease or a tumor, growth or cyst in his June 1977 RMH.  He also indicated that he had not suffered from any illness or injury other than those disclosed in the document.  However, he acknowledges that he was not diagnosed with herpes until 2004-at the earliest-in his March 2010 hearing testimony.  The Board also notes that during his March 2010 hearing, the Veteran provided extensive, unsolicited testimony in which he detailed his participation in an in-service conspiracy in which he impersonated another airman to fraudulently pass technical examinations.  Such admitted actions suggest that the Veteran is willing to engage in deceptive and/or fraudulent behavior, at the expense of the government, in order to benefit himself or others.  Therefore, to the extent that the Veteran has alleged have an active herpes infection during service, or a continuity of symptoms since service, the Board finds these assertions to not be credible.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

Finally, as for the matter of service connection for optic nerve damage and on a secondary basis, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen, supra.   Here, however, as service connection for herpes has not been established, there is no legal basis for award of service connection for any disability secondary thereto.  As the Veteran's claim for service connection for optic nerve damage is based on his assertion that it was caused by his herpes (i.e. secondary service connection), it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

C.  Hepatitis A, B, and C and Gallstones

The Veteran contends that his hepatitis C is the result of his service.  Specifically, he contends that he contracted the disease as a result of receiving air gun immunization injections during service.   He further contends that his gallstones were caused by or connected to his hepatitis C.  During his March 2010 hearing, the Veteran testified that he had been diagnosed with hepatitis A, B and C in 2000 or 2001 and that he had a sexual partner during service who had been hospitalized for hepatitis B soon after the Veteran's discharge from service.  He also testified that he had been hospitalized for hepatitis B soon after service, that he had no routine exposure routes for hepatitis C other than the air gun inoculations in service, that gallstones were a common side effect of hepatitis C and that he had been diagnosed with gallstones in 2000 or 2001.

Service treatment records are negative for findings, treatments or diagnoses related to hepatitis.  A June 1977 service discharge examination found the Veteran's endocrine system to be normal and was otherwise negative for any relevant abnormalities.  In an accompanying RMH, the Veteran denied that he had, or that he has ever had, jaundice, hepatitis.  The records also do not reflect any record of immunizations.

Post-service treatment records contain a VA abdominal ultrasound, which revealed a one centimeter mobile gallstone in May 2005.  They also document the diagnosis and monitoring of hepatitis C.

A September 2010 VA examination report reflects the Veteran's reports of being diagnosed with hepatitic C in approximately 2000.  He reported having been immunized using an air gun during service.  Tattoos, sharing toothbrushes, blood exposure, intranasal cocaine use, intravenous drug use, high risk sexual practices, repeated body piercing, sharing shaving razors and a history of blood transfusions were denied.  Following a physical examination and a review of the claims file, a diagnosis of hepatitis C was made.  The examiner opined that while it was possible that the Veteran acquired hepatitis C via the use of an air gun inoculation, it was equally as likely that he acquired hepatitis C as a result of his life style actions.  Therefore, the examiner found that it would be mere speculation to state that the Veteran acquired hepatitis C via a specific action.  Further, the examiner noted that the only risk factor that the Veteran acknowledged was receiving an immunization via an air gun inoculator during service.

A January 2015 VHA opinion, which was provided by K. N., M.D., Ph.D., indicates that the issues of hepatitis A and B should be excluded from further consideration.  The physician opined that while the Veteran had tested positive for hepatitis A at least once in October 2002, such condition was transmitted orally, caused a self-limited illness, was not transmitted by injections of any kind and did not cause chronic hepatitis A.  With regards to hepatitis B, the physician noted that it can be transmitted by jet injectors or sexually and did cause chronic hepatitis but that the Veteran had only tested positive for hepatitis B surface antibody inconsistently and that such surface antibody was a mark for hepatitis B infection.  The physician noted that such testing results were negative in October 2002, positive in September 2004, negative in January 2005 and were positive in December 2005.  In addition, the Veteran was noted to have been consistently negative for the hepatitis B surface antigen, which was the marker for chronic hepatitis, and has been negative at least three times for hepatitis B core antibody, to include in January 2005, February 2005 and December 2005.  The physician noted that the hepatitis B core antibody was a reliable marker for a natural infection with hepatitis B and that the finding of a hepatitis B surface antibody and core antibody only occurs after vaccination for hepatitis B.  The physician indicated that the correct interpretation of the Veteran's serology was that he never had a hepatitis B infection, that he was vaccinated in early 2004 and had an unsatisfactory response (perhaps due to his HIV status) and was vaccinated again sometime in 2005.  The physician noted that vaccination against hepatitis B was indicated in patients who have chronic hepatitis C.

In the January 2015 opinion, the VHA examiner further opined that it cannot be proven for certain whether or not the Veteran acquired hepatitis C from an injection in 1977 as testing for hepatitis C was not available until about 1990 and that he had been consistently positive for both the hepatitis C antibody and the RNA many times over the years since 2002.  The physician noted that while the Veteran might have acquired hepatitis C in 1977, he also had ample opportunity to acquire it by other means during the 25 years that followed, whether by accidental blood exposure or injection drug use.  The physician noted that transmission of hepatitis C by jet injectors was biologically plausible, as demonstrated by a well-documented outbreak of hepatitis B in a California weight-loss clinic in 1985, but that there has never been a documented case of hepatitis C transmission in this manner and that the actual mechanism of infection in a substantial fraction of hepatitis C cases cannot be ascertained with any certainty.  The physician further noted that the most common means of transmission of hepatitis C in the United States was by injection drug use and that the risk of hepatitis C transmission by jet injection cannot be estimated-as it had not yet happened-but that a rough demonstration of the order of magnitude such that risk was possible using the numbers from the California hepatitis B outbreak.  The physician noted that the rate of hepatitis B transmission following inoculation of blood from an infected source had been estimated and it much higher than the risk of hepatitis C transmission, 37 to 62 percent versus about two percent.  The physician further opined that an individual who had walked into one of the California weight-loss clinics and received a single jet injection had the odds of one in 10,000 of being infected by hepatitis B and that hepatitis B was about 20 times more infections that hepatitis C when the exposure was a needle-stick.

The VHA physician further noted that he was unable to locate the private "Adult Data Sheet" in which the Veteran admitted to injection drug use-something he otherwise denied-but that the Veteran's medical and social history indicated that he had been homeless, in jail, that he was prematurely discharged from the military and that he had mental health issues.  The physician also noted that the Veteran had both admitted and denied alcohol and cocaine abuse on multiple occasions and he had been treated long-term with narcotics for chronic pain.  The physician further opined that various forms of substance abuse tended to occur together, that the Veteran had not been consistent about his alcohol and cocaine use, and the motivation to deny a true history of injection drug use was more comprehensible than the impulse to erroneously confess it.  Finally, the physician opined that the Veteran's hepatitis C infection was more likely than not acquired either by injection drug abuse or by another mechanism unknown, rather than from a jet injection while he was in service.

In a March 2015 addendum opinion, the VHA physician clarified that while hepatitis B does indeed cause chronic hepatitis, the Veteran does not have hepatitis B and hence it was not the cause of his chronic hepatitis.  The physician noted that hepatitis C was transmitted almost exclusively by exposure to blood and that, besides jet injections, there is no indication that the Veteran had any significant blood exposures (e.g., blood transfusions) while in service and that there was nothing in the records to indicate that this Veteran was any more likely to have acquired hepatitis C as a consequence of service than other veterans who have also contracted hepatitis C.  The physician further opined that it was highly unlikely that the Veteran acquired hepatitis C through high-risk behavior as the rate of transmission was thought to be extremely low.  The physician stated that the possibility that the Veteran acquired hepatitis via jet injection was conjecture for which there was no evidence as there were no confirmed cases of hepatitis C transmission by this route, that the odds of this happening were impossible to calculate but were very low and that there was no precedent for such occurrences.  Moreover, the physician opined that the most common source of hepatitis C infection was "cause unknown" and that the Veteran's argument that he must have gotten hepatitis from jet injection because he denied any other exposure could only be strong if there was an identifiable exposure in the majority of cases of hepatitis C.  Finally, the physician noted that, as a result, it was not even necessary to debate whether the Veteran used intravenous drugs though it would further weaken his case if he had.

With regards to hepatitis A and B, the probative evidence of record fails to demonstrate a current diagnosis of either disability.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  Moreover, the VHA physician noted that hepatitis A did not cause chronic hepatitis as it was a self-limiting illness and that the Veteran did not have hepatitis B.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of hepatitis A and B for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

With regards to hepatitis C, the Board has considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record does not establish that the Veteran has been diagnosed with a disability for which presumptive service connection may be granted such as liver cirrhosis.  Moreover, the provisions of 38 C.F.R. § 3.303(b) relating to a continuity of symptomatology can only be applied in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which does not include hepatitis C.  See Walker, supra.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Relevant to direct service connection, while the evidence of record shows that the Veteran has currently diagnosed hepatitis C, the probative evidence of record demonstrates that such is not related to his service.   In this regard, the Board places great probative weight on the VHA physician's opinion that the Veteran's hepatitis C was less likely than not related to service but rather was the result of an unknown exposure.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, the September 2010 VA opinion that it would be speculation to state that the Veteran's hepatitis C was acquired via a specific action is consistent with the VHA physician's opinion.  No contrary medical opinion is of record.

Although the Veteran's representative argues that the VHA physician's opinion erroneously relies on the speculation of intravenous drug use in its July 2015 Informal Hearing Presentation, a review of this opinion clearly finds that the physician had opined that the cause of the Veteran's hepatitis C was less likely than not the in-service jet injections but was related to an unknown exposure.  The VHA physician also stated that "it was not even necessary to debate whether the Veteran used intravenous drugs though it would further weaken his case if he had" when offering his opinion.  Further, and as detailed below, the Board has found the Veteran's assertions regarding his drug and alcohol use-to include any denials regarding the use of intravenous drugs-to not be credible.  This argument is therefore without merit.

The Board also notes the arguments of the Veteran's representative, as detailed in the July 2015 Informal Hearing Presentation, that service connection for hepatitis C is warranted as the Veteran had an onset of symptoms documented shortly after the injections in April 1977.  Service treatment records do confirm an assessment of pharyngitis, bronchitis and viral syndrome in April 1977 following complaints of headaches, dizziness, fever, chills, a deep cough and abdominal and kidney pain as well as an assessment of measles and rubella later that month.  However, findings, complaints or treatments related to hepatitis were not noted and the symptoms that could-potentially-be related to hepatitis were attributed to other diagnosed conditions.  Neither the Veteran nor his representative have presented any competent medical evidence suggesting that the Veteran's diagnosed pharyngitis, bronchitis and/or measles-rubella were actually symptoms or signs of a hepatitis infection.  Further, the Veteran's immunization records are not contained in his service treatment records, and the dates of any actual immunizations are actually unknown.  This argument is therefore without merit.

The Board notes that the Veteran has contended on his own behalf that his claimed hepatitis A, B and/or C were related to his service while his representative has contended that the Veteran's hepatitis A, B and/or C were related to Veteran's service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra. 

The Veteran is credible to describe current symptoms and what his doctors have told him about his hepatitis while his representative is competent to describe their observations of the Veteran's symptoms.  As to the etiology of the hepatitis C, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  Moreover, the matter of medical diagnosis for a disability not capable of lay observation, such as that of the hepatitis A and B at issue here, is a matter within the province of trained medical professionals.  See Jones, supra.  In this regard, knowledge of hepatitis transmission and diagnosis involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his representative regarding the etiology of the Veteran's hepatitis C, as well as their statements suggesting that he currently suffered from hepatitis A and B, to have little probative value as neither are competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation and diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  Additionally, the opinions of the VHA physician who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative.   Finally, while the Veteran has asserted that his treating physician informed him that he contracted hepatitis C as a result of in-service inoculations, no such opinion is of record.

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between the Veteran's service and his current hepatitis C.  In contrast, the VA physician took into consideration all the relevant facts in providing an opinion, to include the likelihood of hepatitis C transmission by jet injection as well as the most common source of infection.  Therefore, the Board accords greater probative weight to the VHA physician's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.   The Board notes that the Veteran testified during his March 2010 hearing that had not used intravenous drugs.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regards, the Veteran's reports in the record regarding his drug and alcohol use have been utterly inconsistent.  An undated private Adult Data Sheet reflects a positive history of intravenous drug abuse. The Veteran denied drug use in a February 2000 private treatment note and in a June 2010 private treatment note and denied that he had ever used alcohol in a February 2005 VA treatment note.  He denied intravenous drug use but admitted to marijuana use in a February 1996 private treatment note.  He reported that he had used marijuana "last night" in an October 2002 private treatment note and reported occasional marijuana use in a December 2002 private treatment note.  He denied having used drugs for the past eight years in a June 2004 VA treatment note and reported that he had not used drugs since 2001 in a May 2004 VA treatment note.  In an August 2004 private psychiatric evaluation, the Veteran reported that he had used cocaine in 1999, that he had not used cocaine for one year and that he smoked marijuana.

Moreover, the Veteran reported using cocaine for the past six months and that he had used it the previous day in an October 2000 VA treatment note.  In a second October 2000 VA treatment note, the Veteran reported that he began drinking and using crack two months ago and that he had used both substances every day for the past 30 days.  A November 2000 VA treatment note reflects an assessment of cocaine and alcohol dependence.  The Board notes that the Veteran's October 2000 and November 2000 statements were made many years prior to the filing of the instant claim for service connection.  While the Veteran subsequently indicted in a June 2005 VA treatment note that his reports of using cocaine were untrue and that he was "upset" at the time he made the reports, the Board finds the October 2000 and November 2000 statements to be highly probative as they are contemporaneous with the time in question.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care")

Additionally, and as discussed above, the Board notes that during his March 2010 hearing, the Veteran provided extensive testimony in which he detailed his participation in an in-service conspiracy in which he impersonated another airman to fraudulently pass technical examinations.  Such admitted actions suggest that the Veteran is willing to engage in deceptive and/or fraudulent behavior, at the expense of the government, in order to benefit himself or others.  Therefore, the Board finds that any current, contradictory, assertions as to the Veteran's use of alcohol and drugs are deemed to be not credible.  Cartwright, supra.  

The Board also notes that the Veteran has submitted an article describing the etiology, pathology and symptoms of hepatitis.  However, such evidence is not directly relevant to, and thus is not probative of, this Veteran's claim-particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claimed hepatitis.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (pertaining to medical treatise evidence).  Therefore, this submitted evidence is similarly not directly relevant to, and thus, not probative of, this Veteran's claim. 

Finally, as for the matter of service connection for gallstones on a secondary basis, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen, supra.   Here, however, as service connection for hepatitis A, B and/or C has not been established, there is no legal basis for award of service connection for any disability secondary thereto.  As the Veteran's claim for service connection for gallstones is based on his assertion that it was caused by his hepatitis (i.e. secondary service connection), it must be denied as a matter of law.  Sabonis, supra.

D.  Bronchitis and Carpal Tunnel Syndrome

The Veteran contends that he suffers from a current bronchitis condition had its onset during service but has provided no specific argument in support of his contentions.   He also alleges that his carpal tunnel syndrome was the result of repetitive motion related to arsenal training.  During a March 2010 hearing, the Veteran testified that he suffered from bronchitis during service and that he did not recall when he first got treatment for a lung problem after service.  He further testified that had been diagnosed with carpal tunnel syndrome in approximately 1999 or 2000 and that he did not seek treatment for wrist pain during service.

Service treatment records contain an undated notation reflecting the Veteran's complaints of nasal congestion and a cough; an assessment of an upper respiratory infection was made.  An assessment of viral syndrome was noted in April 1977 while an assessment of pharyngitis versus bronchitis was noted in April 1977.  A June 1977 service discharge examination found the Veteran's lungs and upper extremities to be normal and negative for any other relevant abnormalities.  The Veteran denied that he had, or that ever has had, shortness of breath, a chronic cough or neuritis in a June 1977 RMH.

The post-service treatment records contain a December 1994 VA chest X-ray, which was found to be normal.  A February 1998 private treatment note contains an impression of bacterial pharyngitis while a December 1998 private treatment note reflects an assessment of an upper respiratory infection, most probably viral.  A February 2000 private chest X-ray was also found to be clear.  An April 2004 VA treatment note reflects the Veteran's reports of chronic bronchitis since birth.  A second April 2004 VA treatment note contained an Axis III notation of carpal tunnel syndrome while a June 2004 VA treatment note indicates that there was a history of carpal tunnel syndrome.  A July 2010 private treatment note reflects a diagnosis of a "history of occasional bronchitis" but does not otherwise indicate active or resolved bronchitis.  An August 2010 VA pulmonary function test revealed a diagnosis of bronchitis.

A September 2010 VA examination report reflects the Veteran's reports of being diagnosed with bronchitis in approximately 1994 or 1995 and that he believed the condition initially surfaced while being treated for AIDS.  Following a physical examination and a review of the claims file, the examiner found that there was no evidence of bronchitis.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of bronchitis and/or bilateral carpal tunnel syndrome.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  Moreover, while the August 2010 VA pulmonary function test appears to reveal a diagnosis of bronchitis, the September 2010 VA examiner found that there was no evidence of such a condition, even upon consideration of these testing results.  While the April 2004 VA treatment note reflects an Axis III assessment of carpal tunnel syndrome, such does not constitute a diagnosis of carpal tunnel syndrome.
See, e.g., Hildoer v. Nicholson, 24 Vet. App. 196 (2007), citing American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) ("Axis III" refers to general medical conditions that are potentially related to the understanding or management of the individual's mental disorder in the context of an examination for mental disorders).  Similarly, the Veteran's reported history of carpal tunnel syndrome in a June 2004 VA treatment note does not constitute a current diagnosis.

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan, supra. In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.   However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.  See Jones, supra.  Specifically, the diagnosis of a respiratory disorder and/or bilateral carpal tunnel syndrome involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include chest X-rays and/or PFT.  In the instant case, there is no suggestion that the Veteran has had any medical training as he reported past work as a nurses aid, prison guard and on the assembly line in an October 2000 VA treatment note.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a respiratory disorder and/or carpal tunnel syndrome, the lay assertions in this regard have no probative value.  Jandreau, supra; see also Woehlaert, supra. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of bronchitis and/or carpal tunnel syndrome for the entire appeal period, there can be no valid claim for service connection for any theory of entitlement.  See Gilpin, supra; Brammer, supra.  


E.  Diabetes Mellitus, HIV, Peripheral Neuropathy, and Hypertension

The Veteran contends that he contracted HIV as a result of an in-service sexual assault and that his hypertension was the result of the "evoluntary growth" of his hepatitic C and gallstones.  He further contends that his diabetes mellitus is the result of in-service stress and that there was a connection between hypertension and diabetes mellitus.

During a March 2010 hearing, the Veteran testified that he was first diagnosed with HIV in 1985, that he first was diagnosed with hypertension in approximately 2000 and that no doctor had related his hypertension to his other disabilities.  He also testified that he was diagnosed with diabetes mellitus in approximately 2000, and that his doctors have related his peripheral neuropathy to his HIV and hepatitis C.

Service treatment records are negative for findings, treatments or diagnoses related to diabetes mellitus, hypertension, peripheral neuropathy and/or HIV.  A June 1977 service discharge examination found the Veteran's endocrine, upper and lower extremities and neurologic systems to be normal and the urinalysis was negative for sugar.  His blood pressure was measured to be 120/60.  In an accompanying RMH, the Veteran denied that he had, or that he has ever had, sugar in his urine, a venereal disease, high or low blood pressure and/or neuritis.

Post-service treatment records reflect a May 1997 private treatment note, which indicates that the Veteran "admit[ted] to homosexual lifestyle per old records possibly contributing to the HIV."  A July 1998 private treatment note reflects the Veteran's reports of becoming HIV positive from sexual contact.   Possible hypertension was noted in an April 2004 VA treatment note.  An August 2004 private psychiatric evaluation reflected an Axis III notation of hypoglycemia.
A December 2004 VA treatment note indicates that the Veteran was appearing for his first visit, that he had been HIV positive since 1985 and that he had acquired this disability "by sex."  A June 2010 private treatment note indicates that the Veteran had been found to be HIV positive in 1985, that had been diagnosed with AIDS in 1989 and that he was not diabetic.  A September 2013 VA treatment note indicates that the Veteran suffered from persistent HIV neuropathy in his lower extremities.

The Board has first considered whether service connection for diabetes mellitus, peripheral neuropathy, HIV and/or hypertension are warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested diabetes mellitus and/or hypertension to a degree of 10 percent within the one year following his active duty service discharge in August 1977.  Moreover, the provisions of 38 C.F.R. § 3.303(b) relating to a continuity of symptomatology can only be applied in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which does not include HIV and/or peripheral neuropathy.  See Walker, supra.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The post-service clinical evidence establishes that the Veteran was diagnosed with HIV in 1985 and lower extremity neuropathy in 2013, more than eight years and 36 years, respectively, after service discharge.  The record further shows that hypertension and diabetes mellitus were noted in 2004, more than 27 years after service discharge.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the diabetes mellitus, peripheral neuropathy, HIV and/or hypertension diagnosed years after the Veteran's discharge and service.  None of the treatment records reflect any such opinion or even comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion. 

As for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between his diabetes mellitus, peripheral neuropathy, HIV and/or hypertension and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the etiology of the disabilities here at issue is one within the province of trained professionals.  See Jones, supra.  As neither the Veteran nor his representative have been shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  Hence, the lay assertions of medical nexus have no probative value. 

Finally, the Board observes that the Veteran has claimed that service connection for hypertension as secondary to hepatitis C and gallstones, peripheral neuropathy as secondary to HIV and hepatitis C and has generally claimed that his hypertension and diabetes mellitus were related.  As previously discussed, under 38 C.F.R.           § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen, supra.   Here, however, as service connection for hypertension, peripheral neuropathy and/or diabetes mellitus has not been established, there is no legal basis for award of service connection for any disability secondary thereto.  As the Veteran's claims for service connection for diabetes mellitus, peripheral neuropathy and/or hypertension is based on his assertion that it was caused by his diabetes mellitus, HIV and/or hypertension (i.e. secondary service connection), they must be denied as a matter of law.  Sabonis, supra.

For all the foregoing reasons, the claims for service connection for herpes, optic nerve damage, hepatitis A, hepatitis B, hepatitis C, gallstones, bronchitis, carpal tunnel syndrome, diabetes mellitus, peripheral neuropathy, HIV and hypertension must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 




ORDER

Service connection for herpes, also claimed as shingles, is denied.

Service connection for optic nerve damage, as secondary to herpes, is denied.

Service connection for hepatitis A is denied.

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.

Service connection for gallstones is denied.

Service connection for bronchitis is denied.

Service connection for bilateral carpal tunnel syndrome, to include as secondary to herpes, is denied.

Service connection for diabetes mellitus is denied.

Service connection for HIV/AIDS is denied. 

Service connection for peripheral neuropathy, as secondary to HIV/AIDS, is denied.

Service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the below noted reasons, the Board finds that a new VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

The Veteran asserts that he suffers from an acquired psychiatric disorder, to include PTSD, as a result of an in-service sexual assault.  The service treatment records do not document this purported personal assault and the Veteran testified during his March 2010 hearing that he did not recall reporting the personal assault in an "official capacity."  Additionally, while he reported depression or excessive worry, and nervous trouble of any sort in a June 1977 Report of Medical History, the examiner attributed such symptoms to squadron troubles and discharge.  The Veteran was also found to be psychiatrically normal in the June 1977 discharge examination.  In a statement received by VA in April 2010, the Veteran's brother indicated that the Veteran had told him soon after his discharge that fellow service members had forced a sexual act on him.  A September 2010 VA examination report reflected a diagnostic impression of PTSD due to stressors associated with Hurricane Katrina and incarceration and opined that there was no reason to believe that there is a connection between the current stressors and service.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, supra.  Moreover, the record also reflects diagnoses of an anxiety disorder, depression and an adjustment disorder which were not addressed in the September 2010 VA examination report.

The Board notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged military sexual trauma to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).

Therefore, based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of his acquired psychiatric disorder.

Additionally, the Board notes that the Veteran has reported an in-service event based on a personal assault and that specific notice is required in such claims.  A review of the record reveals that the Veteran has been provided general notice as to what information is required to substantiate a claim for service connection for PTSD based upon combat service but not the specific notice required for such claims based on personal assault.  In this regard, the Board is cognizant that the May 2011 statement of the case provided examples of behavioral changes that may indicate that an assault occurred, such did not provide notice as to alternative sources of evidence.  As such, on remand, she should be advised that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton, supra; see also 38 C.F.R. § 3.304(f)(5).

The Board also finds that a remand is necessary in order to obtain the Veteran's complete service personnel records as such records may document behavior changes.  Therefore, the Veteran's complete service personnel records are relevant to his claim for an acquired psychiatric disorder and should be obtain on remand.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter informing him that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in 38 C.F.R. § 3.304(f)(4) and in accordance with Patton, supra.

2.  Obtain the Veteran's complete service personnel records, to include any performance or duty reports, from any appropriate source. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.§ 3.159(e). 

3.  Obtain all VA treatment records dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder. The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).  

(B) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service sexual assault.  

(C) For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service.  The examiner should specifically address the Veteran's complaints of depression, excessive worry and nervous trouble in the June 1977 Report of Medical History.
The examiner is advised that the absence of contemporaneous service treatment records showing complaints of or treatment for an acquired psychiatric disorder is not persuasive evidence that such disability was not incurred in service.

(D) The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his August 1977 service discharge and, if so, to describe the manifestations.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


